Citation Nr: 1713286	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDUI) due to service-connected disabilities.


REPRESENTATION

The Veteran represented by:  Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to October 2003 and from March 2006 to June 2007. Prior to, and between, those periods, he was a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing in August 2012 before the undersigned. A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In January 2014, the Board remanded this case for additional development.  In May 2016, Board granted the Veteran's claim for a higher initial rating for bilateral knee strains and remanded the issue of TDIU and instructed the agency of original jurisdiction (AOJ) to refer the issue to the Director of Compensation to consider whether entitlement to a TDIU was warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016). 


FINDING OF FACT

The Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more; and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Effective October 10, 2008, the Veteran was service connected for left knee strain with retropatellar pain syndrome, rated as 20 percent disabling; right knee strain with retropatellar pain syndrome, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  Overall, after the inclusion of the bilateral factor, his combined disability rating, effective October 10, 2008, was 50 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2016).  Therefore, the Veteran did not meet the percentage criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  His claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id.

In accordance with the Board's May 2016 remand instructions, the AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  In an October 2016 administrative decision, the Director denied entitlement to a TDIU on an extra schedular basis.  In the decision, the Director found that totality of the evidence did not support the contention that, due solely to the Veteran's service-connected disabilities, he is rendered unable to secure or follow a substantially gainful occupation.

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for entitlement to a TDIU on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, VA examinations, and his statements.  He reported that he completed high school and worked as a correction officer.  See September 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  During his September 2012 hearing, the Veteran testified that he had been fired from his previous occupation as a correction officer because of his knee disability and that he had been unable to find work since.

The Veteran was afforded a VA examination in December 2008.  He reported the following joint symptoms bilaterally: weakness, swelling, giving way, lack of endurance, and locking.  The Veteran reported constant pain of severity 8/10, which he described as crushing, aching, and sticking.  The Veteran also reported that his knee symptoms prevented him from doing any strenuous activity and impacted his ability to walk up and down stairs.  The examiner indicated that the Veteran's bilateral knee condition affected daily activities in that it required the Veteran to avoid strenuous activities. 

A July 2010 VA treatment record shows that the Veteran was seen in the emergency department with complaints of bilateral knee pain at a severity level of 5/10.  X-rays showed marginal degenerative joint disease of the patella.

Private treatment records from 2010 show that the Veteran was seen regularly for his bilateral knee disability and that he was often given time off of work, to include, two weeks in August 2010 and two months in September 2010.  See 2010/09/15 Dr. D.D. Notes.  Private treatment records also indicate that the Veteran was attending therapy five times per week for his bilateral knee disability.  See id.

The Veteran was afforded a VA examination in October 2010. He reported the following joint symptoms bilaterally: weakness, stiffness, giving way, lack of endurance, locking, fatigability, and tenderness.  The Veteran reported daily flare-ups of pain at a level of 7/10 during which he has difficulty walking.  On examination, the Veteran had an abnormal gait, walked with a limp, and required a cane for ambulation.  The examiner indicated that the bilateral knee condition affected occupational and daily activities in that the Veteran had a hard time standing and moving around for prolonged periods. 

A February 2011 private treatment record shows that the Veteran reported popping, locking, catching, and swelling, bilaterally. He indicated that he could not go up or down stairs and that he was unable to tie his shoes. He rated the severity of his pain at 6-7/10.  On examination, his gait was antalgic, and there was posterior swelling, bilaterally.  The Veteran was unable to single leg balance bilaterally, and there was a two plus effusion bilaterally.  The Veteran was diagnosed with left knee meniscal injury and effusion and right knee osteochondral injury and effusion.  The physician indicated that the Veteran's knee condition resulted in a severely limited ability to walk and function. 

Private records from 2011 show that the Veteran was given work restrictions due to his bilateral knee disability.  A July 2011 record shows that the Veteran was released to work with permanent restrictions of less than 10 pounds lifting, pushing, and pulling, and no crawling, kneeling, squatting, or climbing stairs or ladders.   See July 2011, Physician's Report on Release and Restrictions.  A November 2011 record shows that the Veteran had reached maximum medical improvement, with permanent restrictions of walking with crutches as needed, walking no more than 100 yards without a rest break, and occasional crawling, kneeling, squatting, and climbing.  See November 2011 Work Status Report. 

The Veteran was afforded a VA examination in November 2011. He reported the following joint symptoms, bilaterally: weakness, swelling, redness, giving way, lack of endurance, and pain.  The Veteran reported that it felt as if the bones behind his knee caps were grinding against each other. He also reported that he had had surgery on his left knee in March 2011 and that he had residual pain. He reported flare-ups that made it painful to ambulate or bend his knees, and that he used crutches most of the time for ambulation.  The Veteran was unable to perform repetitive use testing due to pain.  There was additional functional impairment due to excess fatigability and pain on movement. The examiner noted pain on palpation of the joint line bilaterally.  The Veteran was unable to perform stability testing due to pain. 

In a January 2012 letter, the Veteran was informed by his employer, a department of corrections, that he was being terminated due to knee-related work restrictions. 

A June 2012 VA treatment record shows that the Veteran reported pain at a severity of 7/10. On examination, the Veteran's flexion was limited to 80 degrees bilaterally, and there was no evidence of effusion. 

At the August 2012 hearing, the Veteran testified that he was in constant pain and that he could not bend his knees. He reported that he had problems with knee swelling and that he had fallen because his knees are unstable.  He indicated that his knees "quit when they want to," and that he wore knee braces to "keep them in place."  The Veteran also testified that he had undergone surgery on his left knee in March 2011, but that it was not a total knee replacement.  He indicated that since his November 2011 VA examination, his knee symptoms had worsened in that he was having balance problems due to knee instability. 

The Veteran was afforded a VA examination in February 2015. He reported the following joint symptoms bilaterally: weakness, swelling, giving way, lack of endurance, and locking.  He reported constant pain of a severity level of 8/10. He also denied flare-ups, but reported daily weakness and stiffness lasting more than one hour with moderate limitations.  The Veteran was unable to perform repetitive use testing due to pain and significant weakness. There was additional functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and instability of station.  The examiner indicated that pain, weakness, and fatigability could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time. The examiner also opined that this additional limitation would result in additional pain on use.  Muscle strength testing was 4/5 bilaterally.  The examiner further indicated that the Veteran had residuals of left knee surgery, including intermediate degrees of residual weakness, pain, or limitation of motion and chronic residuals consisting of severe painful motion or weakness.  The examiner also noted that the Veteran constantly used bilateral knee braces for knee strains and pain.  The examiner indicated that the Veteran's bilateral knee condition impacted his ability to work in that he was precluded from lifting, could only walk for a half a block at a time, and sit or stand for thirty minutes at one time.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected bilateral knee disabilities rendered him unemployable, and that entitlement to a TDIU on an extraschedular basis is warranted.

Although the Director determined that there was no evidence indicating that the Veteran's service-connected bilateral knee disabilities rendered him unemployable, the record discussed above does include such evidence.  The Veteran is competent to comment on the functional effects of his bilateral knee disabilities, and the Board finds no reason to question his credibility.  Further, his work history indicates that he has only performed work as a correction officer, and his education consists of only completing high school.

The evidence is in at least equipoise.  Reasonable doubt is resolved in the Veteran's favor and a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


